


Exhibit 10.17.2

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (the “Amendment”) is entered into this 20th day
of November, 2015, between DENVER ROAD, LLC, a New Jersey limited liability
company (“Landlord”), and INSMED INCORPORATED, a Virginia corporation
(“Tenant”). For purposes of this Amendment, the “Effective Date” shall be the
date this Amendment has been executed and delivered by Landlord and Tenant.

 

Landlord and Tenant are parties to a certain Lease (the “Original Lease”) dated
December 31, 2013, as amended by a certain First Amendment to Lease (the “First
Amendment”) dated April 29, 2014 (the Original Lease and the First Amendment are
referred to together herein as the “Lease”). The Lease covers premises deemed to
contain approximately 42,857 rentable square feet (the “Existing Premises”)
located in Building 10 (the “Building”), 10 Finderne Avenue, Bridgewater, New
Jersey, as more particularly described in the Lease.

 

Landlord and Tenant desire for Tenant to lease additional premises consisting of
an area deemed to contain 13,760 rentable square feet located on the third (3rd)
floor of the Building, as shown on the plan attached hereto and made a part
hereof as Exhibit A (the “2015 New Space”), and to otherwise amend certain terms
and provisions of the Lease, subject to and in accordance with the terms and
conditions set forth in this Amendment.

 

For good and valuable consideration the receipt and sufficiency of which is
acknowledged by Landlord and Tenant, and intending to be legally bound hereby,
Landlord and Tenant agree as follows:

 

1.             Effective as of the Effective Date, (i) Landlord shall deliver
possession of the 2015 New Space to Tenant, and the Premises shall for all
purposes under the Lease, as amended by this Amendment, include both the
Existing Premises and the 2015 New Space, and (ii) the total space being leased
by Landlord to Tenant, and by Tenant from Landlord, under the Lease, as amended
by this Amendment (and, therefore, the “Premises”, as defined in the Lease)
shall be deemed to contain a total of 56,617 rentable square feet.

 

2.             The Term of the Lease with respect to the 2015 New Space shall
commence upon the Effective Date, and shall end coterminously with the Term for
the Existing Premises, on the Expiration Date (as defined in the Lease).

 

3.             With respect to the 2015 New Space, the following terms and
conditions shall be applicable:

 

(a)           Upon execution of this Amendment by Landlord and Tenant, Landlord
shall deliver possession of the 2015 New Space to Tenant, and, subject to Tenant
completing the 2015 New Space Landlord Work (as hereinafter defined), Tenant
shall accept possession of the 2015 New Space, vacant and in its current “AS IS”
condition. Landlord’s obligations under clause (i) of the second sentence of
Section 1.4 of the Lease shall not be applicable to the 2015 New Space. Landlord
shall perform the following work in and to the 2015 New Space (the “2015 New
Space Landlord Work”) at Landlord’s cost: (i) repair or replace any broken or
malfunctioning window blinds or treatments in the 2015 New Space, and (ii) by
December 31, 2015, replace contactors, motors and filters in the twenty-six (26)
VAV boxes in the 2015 New Space identified on Exhibit D attached hereto and made
a part hereof, such that said VAV boxes

 

1

--------------------------------------------------------------------------------


 

shall be in proper working condition, and remove the existing crossover duct and
cap the tap thereof in the 2015 New Space (said work described in this clause
(ii) being referred to as the “VAV Box Work”). Tenant shall be entitled to
confirm that the VAV Box Work has been completed.

 

(b)           Commencing as of the date that is one hundred twenty (120) days
after the Effective Date (the “2015 New Space Rent Commencement Date”), and
continuing throughout the remainder of the Term, Tenant shall pay to Landlord
Fixed Rent (as defined in the Lease) for the 2015 New Space at the following
rates for the following periods (in addition to the Fixed Rent payable by Tenant
for the Existing Premises under the Lease, which shall remain unaffected by this
Amendment):

 

(i)            $247,680.00 (i.e., $18.00 per rentable square foot of the 2015
New Space), per annum, payable in equal monthly installments of $20,640.00, for
the period from the 2015 New Space Rent Commencement Date to and including the
day immediately preceding the one (1) year anniversary of the 2015 New Space
Rent Commencement Date;

 

(ii)           $254,559.96 (i.e., $18.50 per rentable square foot of the 2015
New Space), per annum, payable in equal monthly installments of $21,213.33, for
the period from the one (1) year anniversary of the 2015 New Space Rent
Commencement Date to and including the day immediately preceding the two
(2) year anniversary of the 2015 New Space Rent Commencement Date;

 

(iii)          $261,440.04 (i.e., $19.00 per rentable square foot of the 2015
New Space), per annum, payable in equal monthly installments of $21,786.67, for
the period from the two (2) year anniversary of the 2015 New Space Rent
Commencement Date to and including the day immediately preceding the three
(3) year anniversary of the 2015 New Space Rent Commencement Date; and

 

(iv)          $268,320.00 (i.e., $19.50 per rentable square foot of the 2015 New
Space), per annum, payable in equal monthly installments of $22,360.00, for the
period from the three (3) year anniversary of the 2015 New Space Rent
Commencement Date to and including November 30, 2019.

 

Provided no Event of Default (as defined in the Lease) is then in existence,
Tenant shall receive a credit against the Fixed Rent first payable under this
Amendment for the 2015 New Space in the amount of $66,420.00, to be applied
until exhausted against the monthly installments of Fixed Rent for the 2015 New
Space first coming due from and after the 2015 New Space Rent Commencement Date.

 

(c)           The provisions of Section 1.5 of the Original Lease shall be
applicable to Tenant’s lease of the 2015 New Space pursuant to this Amendment,
except that the Tenant Allowance (as defined in the Original Lease) with respect
to the Initial Tenant Work for the 2015 New Space shall equal $165,120.00.

 

(d)           Notwithstanding anything to the contrary contained in the Lease or
this Amendment, unless and to the extent that Landlord provides notice to Tenant
to the contrary (Landlord will not provide such notice later than nine
(9) months prior to the Expiration Date and any later notice shall be deemed
null and void) prior to the expiration or sooner termination of

 

2

--------------------------------------------------------------------------------


 

the Lease, Tenant shall remove, prior to the expiration of the Lease (or within
thirty (30) days following the earlier termination thereof), Tenant Improvements
(as defined in the Original Lease) that consist of Alterations (as defined in
the Original Lease) constructed as part of the Initial Tenant Work (as defined
in the Original Lease) or to the Third Floor Area or the First Floor Area (as
such terms are defined in the First Amendment) or to the 2015 New Space under
this Amendment that (i) are to portions of the Premises that are to consist of
laboratory space or are to be used for laboratory purposes, (ii) constitute
Tenant’s Rooftop Equipment (as defined in the Original Lease), or
(iii) constitute an internal staircase connecting portions of the Premises.

 

4.             With respect to the 2015 New Space only, (i) the Base Tax Year
(as defined in the Original Lease) and the Base Operating Year (as defined in
the Original Lease) shall mean the calendar year 2016, (ii) Tenant’s Share (as
defined in the Original Lease) for the 2015 New Space shall be 3.2777%, and (ii)
Tenant’s Building 10 Share (as defined in the Original Lease Lease) for the 2015
New Space shall be 21.2382%. Tenant’s obligations to pay Tax Payments (as
defined in the Original Lease) and Operating Payments (as defined in the
Original Lease) with respect to the Existing Premises shall remain unaffected by
this Amendment.

 

5.             Any laboratory areas located in the 2015 New Space shall be
included in and constitute a part of Third Floor Laboratory Area (as defined in
the First Amendment) for purposes of Section 5 of the First Amendment.

 

6.             The number of Tenant’s Reserved Spaces (as defined in the
Original Lease), to be governed by Section 3.4.2 of the Original Lease is hereby
increased from ten (10) to twenty (20) reserved parking spaces, and shall
included, in addition to the parking spaces shown on Exhibit J attached to the
Original Lease, the parking spaces identified on the plan attached hereto and
made a part hereof as Exhibit B.

 

7.             The provisions of Section 4.2 of the Original Lease shall be
applicable to the 2015 New Space for the purpose of determining Tenant’s cost
for electricity furnished to the 2015 New Space.

 

8.             (a)           The amount of the Security Deposit (as defined in
the Original Lease) under Section 11.6 of the Original Lease shall be $200,000.
Tenant shall cause a replacement letter of credit (or amendment to the existing
letter of credit held by Landlord under said Section 11.6) to be issued to
Landlord in such amount (and in the event of a replacement letter of credit,
upon receipt thereof Landlord shall return the replaced letter of credit to
Tenant).

 

(b)           Section 11.6(e) of the Original Lease is deleted in its entirety.

 

9.             Each party covenants, warrants and represents to the other party
that no broker, other than Jones Lang LaSalle and Linque Management
Company, Inc. (together, “Broker”), was instrumental in bringing about or
consummating this Amendment and that it has had no conversations or negotiations
with any broker except Broker concerning the leasing of the 2015 New Space. Each
party agrees to indemnify and hold harmless the other party against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, arising out of any conversations or negotiations had by such party
with any broker other than Broker. Landlord agrees to pay Broker any commission
owing to Broker in connection with this Amendment pursuant to a separate
agreement or agreements, and agrees to indemnify and hold

 

3

--------------------------------------------------------------------------------


 

harmless Tenant from and against any claims by Broker for any commissions owing
with respect to Tenant’s leasing of the 2015 New Space.

 

10.          If there is any conflict between the terms and provisions of the
Lease and the terms and provisions of this Amendment, the terms and provisions
of this Amendment shall prevail. Landlord and Tenant ratify and affirm the Lease
as modified by this Amendment. Except as modified by this Amendment, the Lease
shall remain unmodified, in full force and effect. Except as herein otherwise
expressly provided, or except as the terms of the Lease may be in conflict with
or inconsistent with the terms of this Amendment, all of the terms, covenants
and provisions of the Lease are hereby incorporated into and made a part of this
Amendment as if fully set forth herein.

 

11.          This Amendment may be executed and delivered by the undersigned in
counterparts. The electronically transmitted signature of a party to this
Amendment shall be binding upon such party.

 

12.          Tenant shall have the exclusive right to utilize the first floor
lobby of the Building, as shown on the plan attached hereto and made a part
hereof as Exhibit C, as a reception area at no additional rental charge;
provided that ingress and egress to and from the remainder of the Building is in
compliance with applicable codes requirements. Such area shall constitute a
portion of the Premises, and Tenant’s obligations under the Lease, as amended by
this Amendment, as to the Premises shall be applicable to said area. Tenant
shall reasonably cooperate with Landlord to coordinate security and code
compliant ingress and egress to and from the remainder of the Building.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.

 

 

LANDLORD:

 

 

 

DENVER ROAD, LLC

 

 

 

By

/s/ Menashe Frankel

 

 

Name: Menashe Frankel

 

 

Title: Managing Member

 

 

 

TENANT:

 

 

 

INSMED INCORPORATED

 

 

 

DocuSigned by:

 

 

 

By

/s/ Will Lewis

 

 

Name: Will Lewis

 

 

Title: Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The 2015 New Space

 

INSMED EXPANSION PREMISES

 

10 Finderne Avenue Bridgewater, NJ Third Floor

 

GRAPHIC [g234673kgi001.gif]

 

ARCHITECTURE INTERIORS PLANNING                G3

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Tenant’s Additional Reserved Parking

 

GRAPHIC [g234673kgi002.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

First Floor Lobby

 

10 Finderne Avenue
Bridgewater, NJ
First Floor

 

GRAPHIC [g234673kgi003.gif]

 

ARCHITECTURE INTERIORS PLANNING                G3

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

VAV Boxes

 

BLDG. 10 3RD FLR 11/4/2015 10:54:04 AM

 

GRAPHIC [g234673kgi004.gif]

 

--------------------------------------------------------------------------------

 
